MEMORANDUM DECISION
                                                            Jun 30 2015, 7:51 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Brittany Veal                                            Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Kristin Garn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

Brittany N. Veal,                                        June 30, 2015

Appellant-Claimant,                                      Court of Appeals Case No.
                                                         93A02-1411-EX-778
        v.                                               Appeal from the Review Board of the
                                                         Department of Workforce
                                                         Development
Indiana Department of
Workforce Development,                                   Case Nos. 14-R-1937, 14-R-1938,
                                                         and 14-R-1939
Appellee-Respondent.




Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015     Page 1 of 6
                                       Statement of the Case
[1]   Brittany Veal appeals the decision of the Indiana Department of Workforce

      Development Unemployment Insurance Review Board (“the Review Board”)

      affirming an Administrative Law Judge’s decision to suspend Veal’s

      unemployment benefits and ordering her to repay benefits and assessing civil

      penalties. However, due to Veal’s disregard of the appellate rules, we do not

      reach the merits of her appeal.


[2]   We dismiss.


                                 Facts and Procedural History
[3]   An Administrative Law Judge (“ALJ”) for the Department of Workforce

      Development set out the facts and procedural history relevant to this appeal as

      follows:


              This matter addresses three different claims: 63163, 63165, and
              63170. Each file addressed separate claims for unemployment
              benefits by the Claimant.

              The Claimant filed for unemployment benefits from the weeks
              ending June 4, 2011 through June 15, 2012, with the exception of
              the week ending June 11, 2011. The Department discovered that
              the Claimant had been working two jobs during that entire
              period. The Department requested and received documentation
              from the Employers concerning the Claimant’s income during
              that time. The Claimant agreed that the amounts listed by the
              Department were the income that she received.

              The Claimant filed unemployment vouchers via computer. The
              Claimant did read the warning page when she initially filed for

      Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015   Page 2 of 6
        benefits, which reads: “I understand that I must report all
        earnings from employment or self-employment regardless of
        source, including regular payroll.” On that screen, the Claimant
        had to click on a button that declared that she agreed with the
        statement before she could file a claim for unemployment.
        Another screen that the Claimant had read again advised the
        Claimant that she must report all earnings.

        The Claimant did not file for benefits for the week ending June
        11, 2011. For each of the other weeks, the Claimant did file for
        benefits and did not report her income, even though on a weekly
        claim agreement the Claimant certified that she had reported
        “any and all work, earnings, and self-employment activity for this
        week, even though I may not have been paid.” The Claimant
        also certified that “all answers and information given in this
        application for benefits are true and accurate.”

        On every voucher filed, the Claimant was required to answer
        questions about her claim. One question on the claims screen
        asked the Claimant “Did you work?” The Claimant answered
        “No” every week, even though she was working two jobs.

                                                ***

        The Claimant stipulated to the [evidence of wages she had
        received from working the two jobs,] but asserts that Department
        representatives told her that if each paycheck did not rise above
        the benefit amount, she did not have to report it.

        The testimony of the Claimant is found to be not credible and
        reliable. The Claimant admitted to certifying on each benefit
        voucher that she had reported all earnings, and that she had
        responded “no” to the question “Did you work?” The credibility
        of the Claimant is in doubt because of her answers to these
        questions.



Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015   Page 3 of 6
      Appellee’s App. at 4-6. The ALJ ordered Veal “to repay all benefits received in

      the three claims,” and the ALJ imposed civil penalties. Id. at 7. Veal appealed

      that decision to the Review Board, which affirmed the ALJ’s decision. This

      appeal ensued.


                                     Discussion and Decision
[4]   We do not address the merits of Veal’s appeal. Veal’s brief on appeal contains

      several violations of the appellate rules, and she failed to file an appendix. We

      recognize that Veal is proceeding pro se. Nonetheless, it is well settled that pro

      se litigants are held to the same standard as are licensed lawyers. Goossens v.

      Goossens, 829 N.E.2d 36, 43 (Ind. Ct. App. 2005).


[5]   Veal’s brief wholly fails to comply with Indiana Appellate Rule 46(A)(8)(a),

      which requires that the argument must contain the contentions of the appellant

      on the issues presented, supported by cogent reasoning. Each contention must

      be supported by citations to the authorities, statutes, and the Appendix or parts

      of the Record on Appeal relied on. Id. Rule 46(A)(8)(a) is the most important

      of the appellate rules in that compliance with it is essential to this court’s ability

      to address an appeal.




      Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015   Page 4 of 6
[6]   Here, Veal fails to set out her contentions in a coherent manner, and she does

      not present any cogent reasoning.1 Indeed, Veal does not include citations to

      any legal authority in support of her contentions. And Veal does not support

      her bare allegations with citations to evidence in an appendix, which she did

      not file. Finally, Veal does not set out the appropriate standard of review on

      appeal, in violation of Rule 46(A)(8)(b).


[7]   Our review of Veal’s appeal is so hampered by the deficiencies in her brief that

      we must dismiss the appeal. See, e.g., Galvan v. State, 877 N.E.2d 213, 216 (Ind.

      Ct. App. 2007). We simply cannot discern Veal’s contentions or argument

      beyond her general contentions that she did not intentionally lie on the

      unemployment vouchers she had submitted in seeking benefits. As we have

      explained above, an adequate brief on appeal requires more than contentions.

      Veal’s substantial failure to comply with various appellate rules is not merely a

      technical violation but makes it virtually impossible to discern the merits of her

      appeal, let alone address them. This court will not fashion an argument on

      behalf of a party who fails to make an argument and support it with cogent

      reasoning and appropriate citations to authority and the record. See Young v.

      Butts, 685 N.E.2d 147, 151 (Ind. Ct. App. 1997). “A court which must search

      the record and make up its own arguments because a party has not adequately




      1
       Veal appears to ask that we reweigh the evidence, which we will not do. See, e.g., T.B. v. Rev. Bd. of the Ind.
      Dept. of Workforce Dev., 980 N.E.2d 341, 345 (Ind. Ct. App. 2012).

      Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015                   Page 5 of 6
      presented them runs the risk of becoming an advocate rather than an

      adjudicator.” Id.


[8]   Dismissed.


      Baker, J., and Friedlander, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 93A02-1411-EX-778| June 30, 2015   Page 6 of 6